       Case 15-31599                 Doc 50           Filed 10/30/18 Entered 10/30/18 21:08:12                                     Desc Main
                                                       Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 15-31599
                                                                       §
GLOBAL PARKING MANAGEMENT,                                             §
INC.                                                                   §
                                                                       §
                                                                       §
                            Debtor

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 09/16/2015. The
        undersigned trustee was appointed on 09/16/2015.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $14,000.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                     $0.00
                          Administrative expenses                                                                                         $9.63
                          Bank service fees                                                                                             $548.56
                          Other Payments to creditors                                                                                     $0.00
                          Non-estate funds paid to 3rd Parties                                                                            $0.00
                          Exemptions paid to the debtor                                                                                   $0.00
                          Other payments to the debtor                                                                                    $0.00

                          Leaving a balance on hand of1                                                                            $13,441.81

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 15-31599                 Doc 50           Filed 10/30/18 Entered 10/30/18 21:08:12                                     Desc Main
                                                       Document     Page 2 of 12


     6. The deadline for filing non-governmental claims in this case was 07/18/2016 and the deadline
        for filing government claims was 07/18/2016. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,150.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $2,150.00,
for a total compensation of $2,150.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$0.00, for total expenses of $0.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 10/10/2018                                                         By:       /s/ David R. Herzog
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                             Case 15-31599              Doc 50   Filed 10/30/18
                                                                                            FORM 1Entered 10/30/18 21:08:12                                        Desc Main
                                                                                   Document     Page
                                                                        INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                   RECORD  12 REPORT                                                                Page No:    1              Exhibit A
                                                                                                       ASSET CASES

Case No.:                    15-31599-6A                                                                                                                  Trustee Name:                               David R. Herzog
Case Name:                   GLOBAL PARKING MANAGEMENT, INC.                                                                                              Date Filed (f) or Converted (c):            09/16/2015 (f)
For the Period Ending:       10/10/2018                                                                                                                   §341(a) Meeting Date:                       11/02/2015
                                                                                                                                                          Claims Bar Date:                            07/18/2016

                                 1                                             2                                3                                 4                        5                                         6

                        Asset Description                                   Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       Chase - checking account no. xxx4857                                         $24.71                                      $0.00                                          $0.00                                            FA
2       Chase - checking account no. xxx6922                                         $37.88                                      $0.00                                          $0.00                                            FA
3       Global Property Assets - book value                                           $0.00                                      $0.00                                    $13,000.00                                             FA
        $320,614.71
4       Accounts Receivable - book value $46,591.00                                   $0.00                               $1,000.00                                        $1,000.00                                             FA
5       Mac Computer, 2 Desks, 2 TVs, End Table, 4                                  $665.00                                      $0.00                                          $0.00                                            FA
        Chairs, Couch, Table, Refrigerator, 2 Printers,
        Shelving, Phones, Credit Card Machines
6       25 Car Boots                                                               $1,875.00                                     $0.00                                          $0.00                                            FA
7       Uniforms                                                                      $0.00                                      $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                                   $2,602.59                              $1,000.00                                        $14,000.00                                       $0.00




     Major Activities affecting case closing:
      07/27/2018     Tax returns have been prepared and submitted to IRS. Awaiting final determination. Check claims and prepare TFR.


 Initial Projected Date Of Final Report (TFR):            12/31/2018                           Current Projected Date Of Final Report (TFR):          12/31/2018               /s/ DAVID R. HERZOG
                                                                                                                                                                               DAVID R. HERZOG
                                               Case 15-31599       Doc 50  Filed 10/30/18
                                                                                      FORMEntered
                                                                                              2       10/30/18 21:08:12            Desc MainPage No: 1                  Exhibit B
                                                                             Document       Page 4 of 12
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-31599-6A                                                                    Trustee Name:                       David R. Herzog
 Case Name:                        GLOBAL PARKING MANAGEMENT, INC.                                                Bank Name:                          Bank of Texas
Primary Taxpayer ID #:             **-***3220                                                                     Checking Acct #:                   ******0276
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                     Main
For Period Beginning:              9/16/2015                                                                      Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 10/10/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                                  5               6                     7

   Transaction       Check /                          Paid to/                Description of Transaction           Uniform            Deposit       Disbursement             Balance
      Date            Ref. #                       Received From                                                  Tran Code             $                $


06/20/2016            (3)      Innovative Parking Solutions           Per sales order dated                        1121-000          $13,000.00                                $13,000.00
06/30/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                    $5.97           $12,994.03
07/29/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.91            $12,973.12
08/31/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.87            $12,952.25
09/30/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.17            $12,932.08
10/31/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.81            $12,911.27
11/30/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.10            $12,891.17
12/30/2016                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.74            $12,870.43
01/31/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.76            $12,849.67
02/16/2017           3001      Arthur B. Levine Company               Bond Payment                                 2300-000                                    $4.45           $12,845.22
02/16/2017           3001      VOID: Arthur B. Levine Company                                                      2300-003                                   ($4.45)          $12,849.67
02/16/2017           3002      Arthur B. Levine Company               Bond Payment                                 2300-000                                    $4.97           $12,844.70
02/28/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $18.72            $12,825.98
03/03/2017            (3)      Innovative Parking Solutions           Deposit made 6/20/16 - Cleared 6/21/16       1121-000          $13,000.00                                $25,825.98
                                                                      Propogated twice - deposit & receipts log
                                                                      To void/reverse in system
03/03/2017            (3)      Innovative Parking Solutions           Deposit made 6/20/16 - Cleared 6/21/16       1121-000          ($13,000.00)                              $12,825.98
                                                                      Propogated twice - deposit & receipts log
                                                                      To void/reverse in system
03/31/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.69            $12,805.29
04/14/2017            (4)      Innovative Parking Solutions, LLC      Accounts receivable                          1121-000            $1,000.00                               $13,805.29
04/28/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $20.61            $13,784.68
05/31/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $22.24            $13,762.44
06/30/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $21.49            $13,740.95
07/31/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $22.17            $13,718.78
08/31/2017                     Bank of Texas                          Account Analysis Fee                         2600-000                                  $22.13            $13,696.65
09/15/2017                     Green Bank                             Transfer Funds                               9999-000                              $13,696.65                    $0.00



                                                                                                                  SUBTOTALS           $14,000.00         $14,000.00
                                            Case 15-31599         Doc 50  Filed 10/30/18
                                                                                     FORMEntered
                                                                                             2       10/30/18 21:08:12                              Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-31599-6A                                                                                      Trustee Name:                         David R. Herzog
Case Name:                        GLOBAL PARKING MANAGEMENT, INC.                                                                  Bank Name:                            Bank of Texas
Primary Taxpayer ID #:            **-***3220                                                                                       Checking Acct #:                      ******0276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Main
For Period Beginning:             9/16/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/10/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $14,000.00          $14,000.00                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00          $13,696.65
                                                                                      Subtotal                                                           $14,000.00             $303.35
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $14,000.00             $303.35



                     For the period of 9/16/2015 to 10/10/2018                                                  For the entire history of the account between 05/25/2016 to 10/10/2018

                     Total Compensable Receipts:                      $14,000.00                                Total Compensable Receipts:                                $14,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $14,000.00                                Total Comp/Non Comp Receipts:                              $14,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $303.35                                Total Compensable Disbursements:                              $303.35
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $303.35                                Total Comp/Non Comp Disbursements:                            $303.35
                     Total Internal/Transfer Disbursements:           $13,696.65                                Total Internal/Transfer Disbursements:                     $13,696.65
                                               Case 15-31599            Doc 50  Filed 10/30/18
                                                                                           FORMEntered
                                                                                                   2       10/30/18 21:08:12          Desc MainPage No: 3                 Exhibit B
                                                                                  Document       Page 6 of 12
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-31599-6A                                                                       Trustee Name:                      David R. Herzog
 Case Name:                        GLOBAL PARKING MANAGEMENT, INC.                                                   Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3220                                                                        Checking Acct #:                  ******9901
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    DDA
For Period Beginning:              9/16/2015                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/10/2018                                                                        Separate bond (if applicable):

       1                2                                    3                                            4                                5                6                    7

   Transaction       Check /                               Paid to/               Description of Transaction          Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                            Received From                                                Tran Code            $                $


09/15/2017                     Bank of Texas                               Transfer Funds                            9999-000           $13,696.65                               $13,696.65
09/29/2017                     Green Bank                                  Bank Service Fee                          2600-000                                    $12.12          $13,684.53
10/31/2017                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.37          $13,663.16
11/30/2017                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.33          $13,641.83
12/29/2017                     Green Bank                                  Bank Service Fee                          2600-000                                    $22.01          $13,619.82
01/31/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.97          $13,597.85
02/28/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $19.81          $13,578.04
03/26/2018           5001      International Sureties                      Bond Payment                              2300-000                                     $4.66          $13,573.38
03/30/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $22.61          $13,550.77
04/30/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $20.45          $13,530.32
05/31/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.83          $13,508.49
06/29/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.79          $13,486.70
07/31/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $21.06          $13,465.64
08/31/2018                     Green Bank                                  Bank Service Fee                          2600-000                                    $23.83          $13,441.81




                                                                                                                    SUBTOTALS            $13,696.65             $254.84
                                            Case 15-31599         Doc 50  Filed 10/30/18
                                                                                     FORMEntered
                                                                                             2       10/30/18 21:08:12                              Desc MainPage No: 4                    Exhibit B
                                                                            Document       Page 7 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-31599-6A                                                                                      Trustee Name:                         David R. Herzog
Case Name:                        GLOBAL PARKING MANAGEMENT, INC.                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3220                                                                                       Checking Acct #:                      ******9901
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        DDA
For Period Beginning:             9/16/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/10/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $13,696.65              $254.84          $13,441.81
                                                                                          Less: Bank transfers/CDs                                       $13,696.65                $0.00
                                                                                      Subtotal                                                                $0.00              $254.84
                                                                                          Less: Payments to debtors                                           $0.00                $0.00
                                                                                      Net                                                                     $0.00              $254.84



                     For the period of 9/16/2015 to 10/10/2018                                                  For the entire history of the account between 09/15/2017 to 10/10/2018

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                $13,696.65                                Total Internal/Transfer Receipts:                          $13,696.65


                     Total Compensable Disbursements:                   $254.84                                 Total Compensable Disbursements:                              $254.84
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                 $254.84                                 Total Comp/Non Comp Disbursements:                            $254.84
                     Total Internal/Transfer Disbursements:               $0.00                                 Total Internal/Transfer Disbursements:                          $0.00
                                            Case 15-31599         Doc 50  Filed 10/30/18
                                                                                     FORMEntered
                                                                                             2       10/30/18 21:08:12                      Desc MainPage No: 5                    Exhibit B
                                                                            Document       Page 8 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-31599-6A                                                                               Trustee Name:                         David R. Herzog
Case Name:                       GLOBAL PARKING MANAGEMENT, INC.                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3220                                                                                Checking Acct #:                     ******9901
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       DDA
For Period Beginning:            9/16/2015                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/10/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $14,000.00                 $558.19          $13,441.81




                     For the period of 9/16/2015 to 10/10/2018                                          For the entire history of the case between 09/16/2015 to 10/10/2018

                     Total Compensable Receipts:                      $14,000.00                        Total Compensable Receipts:                                $14,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $14,000.00                        Total Comp/Non Comp Receipts:                              $14,000.00
                     Total Internal/Transfer Receipts:                $13,696.65                        Total Internal/Transfer Receipts:                          $13,696.65


                     Total Compensable Disbursements:                    $558.19                        Total Compensable Disbursements:                              $558.19
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $558.19                        Total Comp/Non Comp Disbursements:                            $558.19
                     Total Internal/Transfer Disbursements:           $13,696.65                        Total Internal/Transfer Disbursements:                     $13,696.65




                                                                                                                        /s/ DAVID R. HERZOG
                                                                                                                        DAVID R. HERZOG
                                      Case 15-31599              Doc 50      Filed 10/30/18 Entered 10/30/18 21:08:12
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Main
                                                                                                                                              Page No: 1                 Exhibit C
                                                                              Document      Page 9 of 12

 Case No.                      15-31599-6A                                                                                    Trustee Name:            David R. Herzog
 Case Name:                    GLOBAL PARKING MANAGEMENT, INC.                                                                Date:                    10/10/2018
 Claims Bar Date:              07/18/2016

Claim               Creditor Name      Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount          Amount       Interest          Tax            Net
No.:                                    Date                              Status   Tran Code   Amount       Amount        Allowed           Paid                                     Remaining
                                                                                                                                                                                      Balance

        DAVID R. HERZOG              06/28/2018   Trustee               Allowed    2100-000         $0.00     $2,150.00     $2,150.00          $0.00        $0.00           $0.00      $2,150.00
                                                  Compensation
         77 W. Washington Street
         Suite 1400
         Chicago IL 60602
    1   INNOVATIVE PARKING           07/13/2016   General Unsecured §   Allowed    7100-000         $0.00    $80,000.00    $80,000.00          $0.00        $0.00           $0.00     $80,000.00
        SOLUTIONS LLC                             726(a)(2)
         1829 North Milwaukee
         Chicago IL 60647
    2   INNOVATIVE PARKING           07/13/2016   General Unsecured §   Allowed    7100-000         $0.00    $90,000.00    $90,000.00          $0.00        $0.00           $0.00     $90,000.00
        SOLUTIONS LLC                             726(a)(2)
         1829 North Milwaukee
         Chicago IL 60647
                                                                                                            $172,150.00   $172,150.00          $0.00        $0.00          $0.00     $172,150.00
                                           Case 15-31599   Doc 50   Filed 10/30/18 Entered 10/30/18 21:08:12
                                                                        CLAIM ANALYSIS REPORT
                                                                                                                            Desc Main
                                                                                                                                  Page No: 2                   Exhibit C
                                                                     Document     Page 10 of 12

Case No.                     15-31599-6A                                                                             Trustee Name:           David R. Herzog
Case Name:                   GLOBAL PARKING MANAGEMENT, INC.                                                         Date:                   10/10/2018
Claims Bar Date:             07/18/2016


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                    Claim        Amount        Amount                   Interest            Tax                 Net
                                                                         Amount        Allowed        Paid                                                         Remaining
                                                                                                                                                                    Balance


           General Unsecured § 726(a)(2)                                 $170,000.00   $170,000.00           $0.00                   $0.00           $0.00           $170,000.00

           Trustee Compensation                                            $2,150.00     $2,150.00           $0.00                   $0.00           $0.00             $2,150.00
  Case 15-31599            Doc 50     Filed 10/30/18 Entered 10/30/18 21:08:12                 Desc Main
                                       Document     Page 11 of 12


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           15-31599
Case Name:          GLOBAL PARKING MANAGEMENT, INC.
Trustee Name:       David R. Herzog

                                                               Balance on hand:                   $13,441.81


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                    $13,441.81

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total          Interim          Proposed
                                                                Requested       Payments to         Payment
                                                                                      Date
David R. Herzog, Trustee Fees                                    $2,150.00            $0.00         $2,150.00


                          Total to be paid for chapter 7 administrative expenses:                  $2,150.00
                                                             Remaining balance:                   $11,291.81

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                   $11,291.81

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                              Total to be paid to priority claims:                     $0.00
                                                             Remaining balance:                   $11,291.81

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).




UST Form 101-7-TFR (5/1/2011)
  Case 15-31599            Doc 50         Filed 10/30/18 Entered 10/30/18 21:08:12              Desc Main
                                           Document     Page 12 of 12


        Timely claims of general (unsecured) creditors totaling $170,000.00 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 6.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
           1 Innovative Parking Solutions LLC                     $80,000.00            $0.00       $5,313.79
           2 Innovative Parking Solutions LLC                     $90,000.00            $0.00       $5,978.02


                                Total to be paid to timely general unsecured claims:              $11,291.81
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                   $0.00
                                                                 Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
